PER CURIAM *
The findings by the Disciplinary Board reveal that the Respondent, Meyer Sablu-dowsky, is guilty of two counts of commingling client funds. He also failed to pay his client’s medical bill in a timely manner. His conduct violated Rules 1.3, 1.4, 1.5(c), 1.16, and 8.4(a) & (c) of The Rules of Professional Conduct.
The Board noted several mitigating factors. The Respondent had practiced over 50 years without prior incident. He cooperated fully with the disciplinary proceedings, and has established a separate trust account. Several attorney letters were received by the Disciplinary Committee attesting to Respondent’s high ethical standards. Also, Mr. Sa-bludowsky was found to have no selfish or dishonest motive. Finally, both clients were satisfied with the resolution of their representation.
An aggravating factor was Mr. Sabludow-sky’s failure to forward to the doctor his client’s medical fee in a timely manner.
Upon review of the record of the Disciplinary Board’s findings and its recommendations, it is the decision of this Court that Mr. Meyer Sabludowsky be suspended from the practice of law in Louisiana for 90 days. It is further ordered that Mr. Sabludowsky pay all costs related to these proceedings.

 Judge Charles A. Marvin, C.J., Court of Appeal, Second Circuit, sitting in place of Justice James L. Dennis.